Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Marie A. Becton appeals the magistrate judge’s order dismissing her complaint against the Commissioner of the Social Security Administration for lack of subject matter jurisdiction and improper venue.* See Fed. R. Civ. P. 12(b)(1), (3). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the magistrate judge. Becton v. Comm’r, Soc. Sec., No. 1:15-cv-00613-SAG, 2016 WL 674647 (D. Md. Feb. 18, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED

 The parties consented to the jurisdiction of the magistrate judge pursuant to 28 U.S.C. § 636(c) (2012).